DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .             

 Status of Claims 
Claims 1-12 and 14-21 are pending in this instant application per Telephonic Interview of 09/22/2021 as well as remarks and claims listing filed on 09/13/2021, wherein Claims 1, 8 & 15 are three independent claims reciting method, computer program product and system claims with Claims 2-7, 9-12/14 & 16-20 dependent on said three independent claims respectively.  Said claim listing of 09/13/2021 does not show any claim amendments;  while Claim 13 continues to be shown as cancelled.         
No IDS has been filed by the Applicant so far.          

This Office Action is a new non-final rejection in response to the remarks of 09/13/2021 and the Telephonic Interview held with the Applicant’s attorney on 09/22/2021 for its original application of 04 APRIL 2018 that is titled:     “Score Change Analyzer”.             
Accordingly, pending Claims 1-12,14-15 and 21 are now being rejected herein.     

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      


Claims 1-12,14-15 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1, 8 and 15 are independent method, computer program product and system claims, respectively.           
Analysis                         
Claim 1: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method, which is a statutory category of invention (Step 1: YES).           

The claim is analyzed to determine whether it is directed to a judicial exception.  .  This claim recites steps of a method comprised of ultimately displaying a credit score by:   calculating, for each of a plurality of consumers, a baseline credit score at a first point in time executing a first scorecard, the first scorecard using data that represents attributes associated with each consumer, each attribute being associated with one of a plurality of categories processed;   storing, the baseline credit score in a database, the storing including storing at least some of the data that represents the attributes associated with each consumer;   calculating, for each of the plurality of consumers, a new credit score at a second point in time using data that represents the same or different attributes associated with each consumer as with the first scorecard;   and  if the new credit score has a difference from the baseline credit score by a threshold 

The mere nominal recitation of generic computer components such as  a “computer processor” and “credit scoring system” to calculate a score, & store data in a database, & generating a new score based on stored data in a database, does not take the claim out of methods of organizing human activity, namely, as a fundamental economic practice. (Step 2A1-YES).                       

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites limitations about using computer processor and credit scoring system, with additional limitations in dependent claims about mapping and outputting the alert record, to perform these steps.  The “computer processor” and “credit scoring system” in the steps are recited at a high level of generality, amounting to no more than mere instructions “to apply” the abstract idea exception using generic Step 2A2-NO).             

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, to include the latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).  As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer and/or computer component/s (comparing credit scores of a consumer using computer processor and credit scoring system, & analyzing factors for said difference).  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer component/s over internet cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The background does not provide any indication that calculating of credit scores by computer processor, & comparing of credit scores by credit scoring system, and analyzing factors for said difference is anything other than a generic, off-the-shelf computer and/or computer component/s. Also,  the Applicant’s Specification para [0019] states --- {“This document describes a system and method to analyze the difference between a consumer's baseline credit score at one point in time and the consumer's credit score at a later point in time, and process the score difference to determine the factors in the consumer's 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, to include the latest claim amendments, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO), and the claim is not patent eligible.           

The analysis above applies to all statutory categories of the invention including independent computer program product Claim 8.   Furthermore, the dependent method claims 2-7, 9-12, 14, and 21 do not resolve the issues raised in independent method Claim 1.  Accordingly, dependent computer program product Claims 9-12/14 and 21 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.                
Therefore, said Claims 1-12 & 14-15 and 21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.                  
Analysis                         
Claim 15: Ineligible.                        
Step 1: YES).           

The claim is analyzed to determine whether it is directed to a judicial exception.  .  This claim recites a system comprised for dynamically updating a user interface with information about reasons for a change in credit score, the system comprising: at least one programmable processor; and a machine-readable medium storing instructions that, when executed by the at least one processor, cause the at least one programmable processor to perform operations comprising:  calculate, for a first entity, a first credit score at a first point in time in the past according to a credit scoring system executing a first scorecard, the first scorecard using data that represents attributes associated with the first entity  calculate, for of the first entity, a  second credit score at a second point in time in the past; and in response to determining that the second credit score is different from the first credit score by a first threshold value, identifying a plurality of factors used to calculate the first credit score and the second credit score; 7Via EFSDocket No. 035006-791FO1US Customer No. 76615selecting a first set of factors from the plurality of factors that most contributed to difference calculated between the first credit score and the second credit score; and generating, an alert on the user interface based on the difference, the alert record including a set of one or more score change factors  determined based on differences between the data used to calculated the first credit score and data used to calculated the second credit score, the set of one or more score change factors one or more reasons for the difference between the first credit score and the second credit score, omitting from the alert record a first reference to at least a first score change factor associated  with a first factor used to calculate the first credit score or the second credit score, in response to determining that the first factor's impact on the difference calculated between the first credit score and the second credit score is not beyond a predetermined minimum threshold; and including in the alert record a second reference to at least a second score change factor associated with a second factor used to calculate the first credit score or the second credit score, in response to determining that the second factor's impact on the difference calculated between the first credit score and the second credit score is beyond the predetermined minimum threshold.  These limitations, as drafted, are steps of a fundamental economic practice that analyze a difference between a consumer’s first credit score and their second credit score at a later period of time and attribute the score difference to factors in their credit profile that most explain the score difference (see para [0008] of Summary in the Specification). Therefore, the claim recites an abstract idea.        

The mere nominal recitation of generic computer components such as  a “processor” and user interface to display, & machine readable medium that stores instructions, does not take the claim out of methods of organizing human activity, namely, as a fundamental economic practice. (Step 2A1-YES).                       

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites limitations about using processor, machine readable medium and a user interface to carry out the abstract idea.  The generic computer components are recited at a high level of generality, amounting to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2-NO).             

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, to include the latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).  As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer and/or computer component/s (comparing credit scores of a consumer using computer processor and credit scoring system, & analyzing factors for said difference).  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer component/s over internet cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The background does not provide any indication that calculating of credit scores by processor, machine readable medium and the user interface is anything other than a generic, off-the-shelf computer and/or computer component/s. Also,  the Applicant’s Specification para [0019] states --- {“This document describes a system and method to analyze the difference between a consumer's baseline credit score at one point in time and the consumer's credit score at a later point in time, and process the score difference to determine the factors in the consumer's credit profile that most explain the score difference.  Further, the systems and methods described herein provide a mechanism for generating and formatting a record, which can be displayed on a display device, to represent those main factors of score difference.”}, which indicates clearly that this application is about displaying a credit score;  & for these reasons, there is no inventive concept and the claim is not patent eligible.  .           
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, to include the latest claim amendments, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO), and the claim is not patent eligible.
 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                 

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:             
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-12, and 14 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.        

    


Exemplary Analysis for Rejection of Claims 1-7 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable overUS Patent 9,830,646 issued to Wasser et al. (hereinafter “Wasser”), and further in view of US Patent No. 10,757,154 issued to Jacobs et al. (hereinafter “Jacobs”), and as described below for each claim/ limitation.                

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.                 

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.           

       

With respect to Claim 1, Wasser  teaches ---   
1. A computer-implemented method for dynamically updating a user interface about reasons for a change in a consumer’s credit score ( see abstract and col. 1, line 66 – col. 2, line 7 ) comprising:          
calculating a baseline credit score at a first point in time according to a credit  system executing a first scorecard implemented based on one or more scoring models (e.g. receives from a credit report bureau … including  a consumer’s current credit score) col. 4, lines 51-61 and ( i.e. credit data may include a complete credit report about a consumer  such as credit  attributes that are calculated using various modules such as Experian’s STAGG ... gather information how the credit score is calculated which may include algorithm, formula, excecutable code, statistical variables … models and/or algorithms are retrieved from the credit data store …) ( col. 17, lines 23-62) including, the first score card using data that represents attributes associated with a consumer at the first point in time, at least one attribute being associated  with one of a plurality of categories processed by the credit  scoring system (i.e. credit data may include a complete credit report about a consumer  such as credit  attributes  that are calculated using various modules such as Experian’s STAGG (col. 17 lines 23-62);           


storing the baseline credit score in a database, the storing including storing at least some of the data that represents the attributes associated with the at least one consumer (i.e. credit data gathering module) (col. 17, lines 10-62);            

calculating a new credit score at a second point in time for the consumer according to the credit scoring system executing a second scorecard implemented based on the one or more scoring models using data that represents attributes associated with the consumer at the second point in time (col. 13, line 59 – col 14, line 35);                   
             
in response to determining that the new credit score has a difference from the baseline credit score by a first threshold value or a second threshold value determining a plurality of factors used to calculate the baseline credit score and the new credit score (i.e. accesses one or more credit score thresholds) (col. 14, lines 7-15),       
                                                                                   
the first threshold value associated with an increase in the consumer’s credit score from the baseline credit score to the new credit score based on a predetermined percentage or raw number (e.g. increased credit score)(col. 15, lines 31-59), and  
the second threshold value associated with a decrease in the consumer’s credit score from the baseline credit score to the new credit score based on a predetermined percentage or raw number (i.e. warning score)(col. 13, lines 5-17 and col. 14, lines 36-44);         
selecting a first set of factors from the plurality of factors that most contributed to difference between the baseline credit score and the new credit score;   and          
causing an alert record based on the difference, the alert record including a set of one or more score change factors calculated based on differences between the data used by the second scorecard and data used by the first scorecard, the set of one or more score change factors representing an explanation of the difference between the baseline credit score and the new credit score without compromising underlying integrity of the one or more scoring models that use a plurality of inputs, variables, weighting schemes or algorithms to calculate the baseline credit score and the new credit score,
the explanation of the difference being displayable on a graphical user interface that provides a consumer with meaningful information about reasons for change in the consumer’s credit score (i.e. provide the user with the option to find out more about the alert information presented) (Fig. 6E, 6F and col. 16, lines 5-17).            
  
	Wasser does not explicitly disclose comparing the baseline credit score and the new credit score;

	However, Jacobs discloses comparing the baseline credit score and the new credit score (i.e. a credit score increase of 80 points) (col. 3, lines 13-17 and lines 40-52)
It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Wasser with the teachings of Jacobs.  The motivation to combine these references would be to provide alerts in association with monitored events where the events can be delivered to subscribers substantially in real time relative to the occurrence of the underlying trigger event (col. 2, lines 22-26). 




Dependent Claims 2-7 are rejected under 35 USC 103 as unpatentable over Gao in view of Wasser and Jacobs as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.          

With respect to Claim 2, Wasser teaches---           
2.    The method in accordance with claim 1, further comprising:         
storing the new credit score in the database as the new baseline credit score, if an alert was generated (Fig. 2C, col. 9, lines 1-10, col. 15, lines 8-13 and col. 17, lines 10-62).          
 



With respect to Claim 3, Wasser teaches ---            
3.    The method in accordance with claim 1, wherein the first scorecard is based on a first model, and the second scorecard is based on a second model having at least one of the same inputs, variables, weighting schemes or algorithms as the first model (col. 17, lines 23-62).          



With respect to Claim 4, Wasser and Jacobs teach ---           
4.    The method in accordance with claim 1, wherein the first scorecard is based on a first model, and the second scorecard is based on a second model having at least one of different inputs, variables, weighting schemes or algorithms as the first model (col. 17, lines 23-62).         


With respect to Claim 5, Wasser teach ---           
5.    The method in accordance with claim 1, further comprising storing, by the computer 
processor, the new credit score in the database as the new baseline credit score, if an 
alert was generated col. 17, lines 23-62 .           



With respect to Claim 6, Gao, Wasser and Jacobs teach ---           
6.    The method in accordance with claim 1, further comprising mapping the set of one or more score change factor of the alert record to textual descriptions of a score change factor (i.e. provide the user with the option to find out more about the alert information presented) (Fig. 6E, 6F and col. 16, lines 5-17).             
        

With respect to Claim 7, Wasser teaches ---           
7.    The method in accordance with claim 1, further comprising outputting, by the computer processor, the set of alert records to a database, the aggregated alert records comprising an ordered set of one or more score change factor codes (i.e. the examiner interprets the ordered set of one or more score change factor codes to one score change factor code (i.e. provide the user with the option to find out more about the alert information presented) (Fig. 6E, 6F and col. 16, lines 5-17).          



With respect to Claims 8-12 and 14, the limitations of these computer program product claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-7 as described above using cited references of, Wasser and Jacobs because the limitations of these computer program product Claims 8-12 and 14 are commensurate in scope to limitations, and thus substantially similar, of the above rejected method Claims 1-7  as described above.         


 Response to Arguments 
Applicant's remarks and claim amendments dated 13 SEPTEMBER 2021 with respect to the rejection of amended Claims 1-12, 14-15 and 21 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  However, as agreed to by SPE in the attached Interview Summary, this new non-final Office Action will reset time for the Applicant to respond.  The previous grounds of rejection of claims 1-12, 14-15 and 21 based on 35 USC 101 and 35 USC 103 have been withdrawn. Thus, the arguments directed to Claims 1-12 and 14-15 and 21, as described above are moot in view of the new ground/s of rejection based on 35 USC 101 and 35 USC 103.


 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is 
considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.            

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.                 
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.        

 

Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.           
 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov        

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691